Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 1 of 17 PageID #: 47



                       UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

                            LAKE CHARLES DIVISION

UNITED STATES OF AMERICA                *       CRIMINAL NO. 2:18-CR-00355
                                        *
VERSUS                                  *       JUDGE
                                        *
ERIC J. RICHARD            (01)         *       MAGISTRATE JUDGE KAY

                UNITED STATES’ RESPONSE IN OPPOSITION TO
                    DEFENDANT’S MOTION TO SUPPRESS

      NOW INTO COURT, comes the United States of America, by and through the

undersigned Assistant United States Attorney, who responds in opposition to

defendant Richard’s (“Richard”) motion to suppress. For the following reasons, the

traffic stop, use of a canine to perform a vehicle sniff, and subsequent search of

Richard’s vehicle did not violate the Fourth Amendment of the United States

Constitution.

                     FACTS AND PROCEDURAL HISTORY

      On October 25, 2017 at approximately 8:51 p.m. State Trooper Luke Leger

observed a white Buick Lacrosse traveling eastbound in the outside (left-hand) lane

on Interstate 10 near milepost 15. Trooper Leger noticed two traffic infractions: first,

the vehicle followed a flatbed trailer hauling stone materials too closely in violation

of LA. REV. STAT. § 32:81, and second, part of the vehicle’s license plate was obscured

from view in violation of LA. REV. STAT. § 32:53(A)(3). Trooper Leger activated his

emergency lights, and the Buick pulled over to the shoulder of the Interstate and

parked. Trooper Leger called the license plate number for the Buick into dispatch.


                                            1
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 2 of 17 PageID #: 48



Ex. 1 at 0:44. 1 Prior to interacting with the driver, Trooper Leger used the computer

inside his unit to check the Buick’s license plate on a system that tracks vehicles as

they cross the border between Louisiana and Texas on Interstate 10. Trooper Leger

noticed that the system registered the Buick crossing from Louisiana into Texas

(westbound) earlier that day and later crossing from Texas into Louisiana a short

time before Trooper Leger observed the Buick’s traffic violations.

        The driver of the Buick exited the vehicle and walked toward Trooper Leger’s

unit. Ex. 1 at 1:06. Trooper Leger and the driver greeted one another and shook

hands. Ex. 1 at 1:15. Trooper Leger noted the driver’s hand felt clammy, and Trooper

Leger would later document this observation in his report.                   Leger explained to the

driver that he stopped the vehicle because it had followed a flatbed truck too closely

and, in addition, had an obstruction over the license plate. Ex. 1 at 1:18-1:35. Trooper

Leger requested to see the driver’s identification, and the driver complied. Ex. 1 at

1:38-1:39. Trooper Leger identified the driver as Richard.

        Next, Trooper Leger asked, “Where you coming from, man?”                                Richard

responded, “I was coming from my job right there in Vinton.” Ex. 1 at 1:44-1:46.

Knowing that Vinton is located in Louisiana, Trooper Leger noted that Richard’s

response did not match the data for the Buick from the system tracking vehicles

crossing the Louisiana/Texas border. Richard told Trooper Leger that he works at

“Global” and that Global is “an energy…a light company.” Ex. 1 at 2:00. Leger asked


1Citations to Ex. 1 refer to the video file submitted as Exhibit 1 along with this memorandum. The
video depicts dash camera and body microphone footage of the incident at issue. Pinpoint citations to
the video will include the timestamp on the video file, e.g. “Ex. 1 at 0:44” refers to 44 seconds into the
video footage.

                                                    2
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 3 of 17 PageID #: 49



Richard if he had paperwork for the vehicle, and Richard stated that he did. Richard

returned to the Buick as Trooper Leger followed him.

      Richard opened the passenger-side door to retrieve the paperwork for the

vehicle. Ex. 1 at 2:15. Richard handed Trooper Leger a title for the vehicle—but no

registration documentation—and Richard closed passenger-side door. Ex. 1 at 2:26-

2:39. Richard then walked to the driver’s side of the vehicle, opened the door, and re-

entered the vehicle. As Richard entered the driver’s side, Trooper Leger stood outside

of the vehicle on the passenger side, and he used his flashlight to see inside the

vehicle’s interior through the front passenger-side window. Ex. 1 at 2:44 – 3:00.

      At this point, Trooper Leger told Richard to come back to the rear of the vehicle,

and Richard complied. Ex. 1 at 2:58. Trooper Leger asked Richard, “Whose car is

this?,” and Richard responded, “It’s a dealership, I own it.” Ex. 1 at 3:04-3:06. Trooper

Leger asked if Richard worked at the dealership full time, and Richard stated, “No.”

Ex. 1 at 3:11-3:13. Trooper Leger noted that this was an odd response given that

Richard had claimed earlier to work for a “Global” in Vinton. After a brief exchange

concerning the car dealership, Trooper Leger asked Richard whether he had ever

been “arrested” or “locked up.” Ex. 1 at 3:25. Although it was night, the conversation,

at this point, took place directly in front of Trooper Leger’s unit, and the headlights

of the unit provided sufficient light for Trooper Leger to see Richard’s face and

reactions to questions. In response to questions, Trooper Leger noted that Richard’s

carotid artery began pulsating rapidly.




                                           3
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 4 of 17 PageID #: 50



      Immediately after asking about ownership of the vehicle and the driver’s

criminal history, Trooper Leger asked Richard if he had any guns or illegal narcotics

in the car. Richard responded that he did not. Ex. 1 at 3:49. Then, Trooper Leger

asked Richard, “You would care if I looked in your car?” Richard responded, “You can

look through here,” and Richard gestured toward the rear-window of the vehicle. Ex.

1 at 4:02-4:08. Trooper Leger then asked if Richard had ever had any drug charges.

Richard responded that he had not. Ex. 1 at 4:13-4:15. Then, Trooper Leger asked,

“You don’t mind popping the trunk for me?” Ex. 1 at 4:16. Richard returned to the

driver’s side of the vehicle to open the trunk, and Trooper Leger walked toward the

passenger-side of the vehicle. Richard unlatched the trunk, and walked back to the

trunk of the Buick. Trooper Leger used his flashlight to look through the vehicle’s

window inside the back seat of the vehicle, and he noticed a black duffel bag on the

rear passenger seat floor board. Ex. 1 at 4:33. Trooper Leger then asked Richard

about the black bag inside the Buick:

      Leger:       What’s in this bag back here, man?
      Richard:     [No Response].
      Leger:       What’s in that bag back here?
      Richard:     Huh, Work clothes.
      Leger:       Work clothes? … I can look in it?
      Richard:     [No response].
      Leger:       I can look in it?
      Richard:     [No response].
      Leger:       You don’t mind if I look in that bag?
      Richard:     Huh?
      Leger:       You don’t mind if I look in that bag?
      Richard:     Oh, well I can open it.

                                             4
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 5 of 17 PageID #: 51



      Leger:          Well there you go.

Ex. 1 at 4:45-5:05.

      Richard opened the door and leaned inside the vehicle, and Trooper Leger

leaned over Richard in order to observe what Richard was doing to ensure that

Richard was not accessing a weapon.        Trooper Leger noticed that Richard was

shaking as he opened the bag to show Trooper Leger its contents. As Trooper Leger

watched Richard manipulate the contents of the bag, Trooper Leger believed that

Richard was trying to cover something up in the bottom of the bag with a shirt that

was also inside the bag. During this interaction, Trooper Leger continued to ask

Richard about the contents of the bag, specifically if there was a gun in the bag. Ex. 1

at 5:20. Richard continued to maintain that the bag contained only work clothes.

Then, Trooper Leger stated, “Set that bag up here for me.” Ex. 1 at 5:38. Richard

zipped up the bag, took it out of the car, and turned toward Trooper Leger holding

the closed bag. During this portion of the encounter, Trooper Leger asked repeatedly

if there was a gun inside the bag. Richard stated no. Trooper Leger then took the

bag from Richard, placed it on the trunk of the car, and told Richard, “I won’t search

it if you don’t want me to look at it, alright.” Ex. 1 at 5:58. Trooper Leger placed the

bag back inside the vehicle, closed the door, and told Richard to stay away from the

bag because “it feels heavy to me like it might be a gun.” Ex. 1 at 6:16.

      Trooper Leger then returned to his unit, and suspecting that the bag contained

some form of contraband, either a gun or narcotics, he called for a canine unit to come




                                           5
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 6 of 17 PageID #: 52



to his location. Ex. 1 at 7:07. Immediately thereafter, Trooper Leger requested that

dispatch run a criminal history search for Richard. Ex. 1 at 7:24.

      Before dispatch provided Richard’s criminal history as requested, Trooper

Moseley arrived at the scene with canine Pita. Trooper Leger then told Richard that

Trooper Moseley was going to have the canine perform a sniff around the vehicle.

Canine Pita began to sniff around the vehicle. Ex. 1 at 13:08. Shortly thereafter,

Trooper Moseley told Trooper Leger that canine Pita positively alerted. Trooper Leger

searched Richard’s vehicle, and inside the black duffle bag, Trooper Leger found a

kilogram of cocaine. Trooper Leger arrested Richard and read Richard his Miranda

rights.

      On December 13, 2018, a grand jury indicted Richard for one count of

possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1). Doc.

No. 1. On May 22, 2019, Richard filed a motion to suppress. Doc. No. 20.

      In his motion to suppress, Richard argues that Trooper Leger did not have

justification to stop the Buick or reasonable suspicion to justify prolonging the traffic

stop beyond the time necessary to investigate the traffic violations. For that reason,

Richard argues, the subsequent search of Richard’s vehicle violated the Fourth

Amendment of the United States Constitution because Richard refused to give

consent to search his vehicle.

      Richard’s motion should be denied for two independent reasons. First,

Richard’s traffic and equipment infractions justified the initial stop, reasonable

suspicion supported the use of canine Pita, and canine Pita’s alert provided probable



                                           6
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 7 of 17 PageID #: 53



cause to search the vehicle.      Second, canine Pita’s alert occurred prior to the

completion of the routine tasks associated with the traffic stop, and therefore, the

canine sniff did not unreasonably prolong an otherwise lawful traffic stop.

                              LAW AND ARGUMENT

I.    RICHARD’S    TRAFFIC INFRACTIONS JUSTIFIED THE INITIAL STOP.             SHORTLY
      THEREAFTER,     TROOPER LEGER       DEVELOPED REASONABLE SUSPICION THAT
      RICHARD’S    VEHICLE CONTAINED CONTRABAND.            FINALLY,   A CANINE ALERT
      PROVIDED PROBABLE CAUSE TO SEARCH RICHARD’S VEHICLE.


      The Fourth Amendment guarantees individuals the right “to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. CONST. amend. IV. It is well established that when police stop of a vehicle and

detain its occupants a seizure has occurred under the Fourth Amendment. See

United States v. Jones, 234 F.3d 234, 239 (5th Cir.2000). Courts analyzed legality of

such stops under the familiar standard established in Terry v. Ohio, 392 U.S. 1 (1968).

See also, United States v. Brigham, 382 F.3d 500, 506 (5th Cir.2004) (en banc).

      The Terry analysis for a traffic stop is a two part test: “First, we examine

whether or not the officer’s decision to stop the vehicle was justified at its inception.

Second, we determine whether the officer’s subsequent actions were reasonably

related in scope to the circumstances that caused him to the stop the vehicle in the

first place.” United States v. Pack, 612 F.3d 341, 350 (5th Cir.2010) (internal citations

omitted). Stated differently, “the tolerable duration of police inquiries in the traffic-

stop context is determined by the seizure’s ‘mission’−to address the traffic violation

that warranted the stop and attend to related safety concerns.” Rodriguez v. United




                                           7
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 8 of 17 PageID #: 54



States, 135 S. Ct. 1609, 1614 (2015). “Authority for the seizure thus ends when tasks

tied to the traffic infraction are−or reasonably should have been−completed.” Id.

      Although an officer may not in all circumstances detain a motorist beyond the

time necessary to address the traffic violation, if during the stop an officer develops

reasonable suspicion of other criminal activity, then an officer may prolong the

detention of the motorist for as long as reasonably necessary to confirm or dispel their

reasonable suspicion. See Pack, 612 F.3d at 350. Because “detention, not questioning,

is the evil at which Terry’s second prong is aimed,” officers conducting a traffic stop

may question the driver on certain items unrelated to the reason for the stop. United

States v. Shabazz, 993 F.2d 431, 436 (5th Cir.1993). The Fifth Circuit has held that

officers may incident to a traffic stop run checks on drivers’ licenses and vehicle

registrations, seek proof of automobile insurance, run computer checks, check for

outstanding warrants against the driver, and inquire into the driver’s itinerary and

purpose for the trip. Pack, 612 F.3d at 350.

      In order to determine whether an officer has developed reasonable suspicion to

prolong a traffic stop, a reviewing court “must look at the totality of the circumstances

of each case to see whether the detaining officer has a particularized and objective

basis for suspecting legal wrongdoing.” United States v. Arvizu, 534 U.S. 266, 273–74

(2002). “Reasonable suspicion exists when the detaining officer can point to specific

and articulable facts that, when taken together with rational inferences from those

facts, reasonably warrant the... seizure.” Pack, 612 at 352 (quoting United States v.

Estrada, 459 F.3d 627, 631 (5th Cir.2006)). The Supreme Court instructs that in



                                           8
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 9 of 17 PageID #: 55



evaluating whether or not an officer’s suspicion is reasonable, “due weight must be

given ... to the specific reasonable inferences which he is entitled to draw from the

facts in light of his experience.” Terry, 88 S. Ct. at 1883. “This process allows officers

to draw on their own experience and specialized training to make inferences from and

deductions about the cumulative information available to them that might well elude

an untrained person.” Arvizu, 534 U.S. at 273.

        Initially, Trooper Leger began following the Buick because he observed it

following another vehicle too closely in violation of LA. REV. STAT. § 32:81. 2 While

following the vehicle, Trooper Leger noticed the Buick’s license plate had an

obstruction in violation of LA. REV. STAT. § 32:53(A)(3). 3

        Richard’s motion claims that Trooper Leger did not have sufficient initial

justification for the stop. Richard alleges that the traffic violations are not visible on

the dash-camera footage. First, dash-camera footage, while helpful at times, will not

always capture a traffic violation. Second, the dash-camera footage corroborates

Trooper Leger’s observations. When the dash-camera footage begins, the Buick is

seen changing lanes from the center lane into the right-hand lane moving directly in

front of what appears to be a truck or a flatbed—this is the flatbed trailer that Trooper

Leger referenced in his interactions with Richard. Ex. 1 at 0:01-0:02. Trooper Leger

passes the flatbed and pulls in behind the Buick, which pulls over to the shoulder of




2 LA. REV. STAT. § 32:81 states in pertinent part: “The driver of a motor vehicle shall not follow
another vehicle more closely than is reasonable and prudent, having due regard for the speed of such
vehicle and the traffic upon and the condition of the highway.”
3 LA. REV. STAT. § 32:53(A)(3) states in pertinent part, “Every permanent registration license plate

shall at all times […] be maintained free from foreign materials and in a condition to be clearly legible.”

                                                    9
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 10 of 17 PageID #: 56



 the Interstate. Then, the flatbed can be seen passing the stopped vehicles. Ex. 1 at

 0:40. Although the initial traffic infraction is not captured on the dash-camera

 footage, what is captured is consistent with what Trooper Leger observed, i.e. that

 the Buick was following the flatbed too closely, and the Buick passed the flatbed just

 prior to Trooper Leger pulling onto the Interstate.          Therefore, Richard’s traffic

 infraction of following too closely justified the initial stop.

        In addition, a second reason justified the initial stop—the Buick’s license plate

 cover obscured from view the bottom portion of the license plate. See Ex. 2. Because

 the bottom portion of the license plate was covered by a foreign object and not legible,

 the license plate was not “free from foreign materials and in a condition to be clearly

 legible” as required by LA. REV. STAT. § 32:53(A)(3). Therefore, Richard’s equipment

 violation justified the initial stop.

        Now, we must consider whether Trooper Leger developed reasonable suspicion

 to prolong the stop beyond the time necessary to resolve the issues concerning the

 initial stop. Almost immediately after the stop, Trooper Leger asked Richard about

 his itinerary, and Richard’s answer did not match the data provided by Trooper

 Leger’s computing system for the Buick. Richard’s apparent lie provided Trooper

 Leger with a reason to ask more questions of Richard and inquire into whether some

 other form of criminal activity was afoot. When considered in tandem with the other

 indicators of criminal activity, Richard’s response about his itinerary gave rise to

 reasonable suspicion. Those other indicators include:

        •   Richard’s presence in a drug trafficking corridor (Interstate 10 eastbound)
        •   Driving away from a major drug distribution hub (Houston, Texas)


                                              10
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 11 of 17 PageID #: 57



       •   Nighttime travel
       •   Walking away from the Buick and toward Trooper Leger’s unit
       •   Richard’s clammy hand when he shook Trooper Leger’s hand
       •   No registration for the vehicle, only a title
       •   Claiming to be the owner of the car dealership despite also claiming to work
           for “Global” in Vinton
       •   Lack of an accurate or detailed description of his job at “Global”

 Trooper Leger did not stop with these facts before calling Trooper Moseley and canine

 Pita. Indeed, Trooper Leger continued to investigate his suspicions and further

 support his belief that some form of contraband was inside the Buick. Upon further

 interactions, Trooper Leger noticed the following:

       •   Richard ignoring initial questions concerning the black bag
       •   Unusual nervousness concerning questions about the black bag
       •   Pulsating carotid artery during questioning
       •   Richard visibly shaking as he manipulated the contents of the bag
       •   As Richard manipulated the contents of the bag, his appearing to hide
           something inside the black bag with a shirt

 The interactions about the black bag in the back seat all but confirmed Trooper

 Leger’s suspicions that there was some form of contraband inside that bag, either a

 gun or narcotics. Because the bag potentially contained a weapon, Trooper Leger

 needed to exert sufficient control over the situation to ensure his and Richard’s safety.

       At this point in the interaction, as is evident on the dash-camera footage,

 Richard manipulated the contents of the bag and his hands were inside the Buick’s

 rear passenger-side door. Trooper Leger looked over Richard’s back to attempt to see

 what is inside the bag. Then, Trooper Leger told Richard to “set that bag up here for

 me.” It is clear that during the interaction, Trooper Leger was concerned about the


                                            11
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 12 of 17 PageID #: 58



 black bag containing a gun or narcotics. In fact, Trooper Leger asked repeatedly if

 the bag contained a gun. Richard’s responses and demeanor concerning the questions

 about whether the bag contained a firearm did nothing to alleviate Trooper Leger’s

 concerns. Quite the contrary, Richard’s nervousness escalated when Trooper Leger

 asked about a gun, and Richard visibly shook as he manipulated the bag.

       Richard claims that this interaction violated Richard’s rights under the Fourth

 Amendment. As the Supreme Court has long recognized, “protection of police and

 others can justify protective searches when police have a reasonable belief that the

 suspect poses a danger[.]” Michigan v. Long, 463 U.S. 1032, 1048 (1983). Indeed,

 “roadside encounters between police and suspects are especially hazardous, and that

 danger may arise from the possible presence of weapons in the area surrounding a

 suspect.”   Id.   For these reasons, a search of the passenger compartment of an

 automobile, limited to those areas in which a weapon may be placed or hidden, is

 permissible when a police officer possesses a reasonable belief based on “specific and

 articulable facts which, taken together with the rational inferences from those facts,

 reasonably warrant the officers in believing that the suspect is dangerous and the

 suspect may gain immediate control of weapons.” Id (internal quotations omitted).

       Under the instant circumstances, allowing Richard to continue manipulating

 a bag in this setting was unsafe for both Richard and Trooper Leger. It was evident

 to Trooper Leger that the bag contained some form of contraband.          Due to the

 potential that the black bag contained a gun, any reasonable officer in similar

 circumstances must exert sufficient control of the situation, and the bag, in order to



                                          12
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 13 of 17 PageID #: 59



 ensure their own personal safety as well as that of the other individual.

 Consequently, Trooper Leger’s instruction to “set the bag up here” was one consistent

 with maintaining officer safety while at the same time respecting Richard’s rights

 under the Fourth Amendment. Indeed, immediately after taking control of the bag,

 Trooper Leger informed Richard, “I won’t search it if you don’t want me to look at it,

 alright.” Ex. 1 at 5:58. In order to maintain the safety of the situation, Trooper Leger

 placed back inside the Buick and told Richard to stay away from the bag because “it

 feels heavy to me like it might be a gun.” Ex. 1 at 6:16.

       By maintaining a calm and cordial demeanor toward Richard—in spite of

 suspicions that the black bag contained a gun or narcotics and Richard increasing

 nervousness—Trooper Leger’s actions did not escalate the situation. Rather, Trooper

 Leger commendably tailored his requests concerning the black bag to ensure officer

 safety, alleviate a potential threat, and at the same time, show proper respect for

 Richard’s Fourth Amendment rights. Having ensured that the situation was safe to

 return to his unit, Trooper Leger then called for a canine to confirm or dispel his

 suspicion concerning contraband inside the Buick, while at the same time, handling

 the routine tasks associated with a traffic stop.

       The interactions and circumstances outlined above provided reasonable

 suspicion to prolong the traffic stop. The following facts supported that reasonable

 suspicion: 1) Richard’s clammy hand; 2) Richard’s lie to Trooper Leger concerning his

 itinerary (claiming to be on his way back from work in Vinton when Trooper Leger’s

 computer query showed the vehicle crossing the Texas/Louisiana border earlier that



                                           13
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 14 of 17 PageID #: 60



 day); 3) travel at night on a drug trafficking corridor near a major drug trafficking

 hub, Houston, Texas; 4) Richard’s walking away from the Buick toward Trooper

 Leger’s unit; 5) lack of an accurate or detailed description for his claimed

 employment; 6) Richard’s claim to work for “Global” in Vinton while also claiming to

 own a car dealership; 7) the lack of registration information for the Buick; 8) ignoring

 questions concerning the black bag inside the vehicle; 9) extreme nervousness; and

 10) appearing to hide something inside a black bag. All these facts taken together

 caused Trooper Leger to form reasonable suspicion that the bag contained a gun or

 narcotics.

       Under similar circumstances, the Fifth Circuit has held that reasonable

 suspicion existed to prolong a traffic stop. For instance in Untied States v. Pack, the

 Court held that an officer’s observation of a nervous driver, lies concerning itinerary,

 and travel on a drug trafficking corridor were sufficient to support reasonable

 suspicion to prolong a traffic stop for the purpose of a canine sniff. Pack, 612 F.3d

 361. See, also, United States v. Andres, 703 F.3d 828, 834 (5th Cir. 2013) (a subject’s

 untruthful answer concerning where he was driving from created suspicion justifying

 continued detention and investigation); United States v. Rodriguez-Flores, 249 F.

 App'x 317, 321 (5th Cir. 2007) (unpublished) (finding reasonable suspicion existed

 where a subject told an implausible story about his itinerary, lied about his arrest

 record, lied about his time of entry into the United States, and had recently crossed

 the border from Mexico, a common origin of illicit drugs).




                                           14
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 15 of 17 PageID #: 61



       Having developed reasonable suspicion, Trooper Leger called for his colleague

 Trooper Moseley to perform a canine sniff around the vehicle, and at the same time,

 Trooper Leger requested dispatch to run a criminal history on Richard. Before the

 criminal history returned, Trooper Moseley and canine Pita completed the sniff–less

 than fourteen minutes after Trooper Leger activated his emergency lights to pull over

 Richard’s Buick.

       Finally, canine Pita’s alert to the presence of narcotics inside the vehicle

 provided the probable cause necessary to perform a search of the vehicle. The well-

 established automobile exception allows police to stop and search a vehicle without

 obtaining a warrant if they have probable cause to believe it contains contraband. See

 California v. Carney, 471 U.S. 386, 392–93 (1985). Also, “[t]he fact that the dog

 alerted provided probable cause to search.” United States v. Williams, 69 F.3d 27, 28

 (5th Cir.1995). For these reasons, Richard’s motion to suppress should be denied.

 II.   EVEN   IF OFFICERS LACKED REASONABLE SUSPICION, OFFICERS DEVELOPED
       THE PROBABLE CAUSE TO SEARCH THE VEHICLE PRIOR TO THE RETURN OF A
       CRIMINAL HISTORY RECORDS CHECK; THEREFORE, THE INITIAL INTERACTION
       AND CANINE SNIFF DID NOT EXTEND THE STOP LONGER THAN NECESSARY TO
       PERFORM ROUTINE TASKS ASSOCIATED WITH A VALID TRAFFIC STOP.


       The Fifth Circuit has outlined the routine tasks and checks officers may

 perform automatically upon making a lawful traffic stop. See Brigham, 382 F.3d at

 507–08. Those include computerized driver’s license and registration checks. Id. at

 510. In United States v. Pack, the Fifth Circuit rejected a defendant’s contention that

 running computerized checks, including a criminal history on the occupants of a




                                           15
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 16 of 17 PageID #: 62



 vehicle, unjustifiably prolonged the traffic stop.   Pack, 612 F.3d at 351.       Pack

 recognized:

        In United States v. Brigham, in which we stated that, “within the
        legitimate scope of the stop were the registration and license checks
        [that the police officer] … initiated on the vehicle and its occupants.”
        […] [T]his language settled the issue of whether or not it was
        permissible to ask [an occupant of a vehicle] to identify himself and to
        run computer checks on his driver’s license and background.

 Pack, (quoting Brigham, 382 F.3d at 509; internal citations omitted).

        To be sure, an officer’s “authority for the seizure ends when tasks tied to the

 traffic infraction are—or reasonably should have been—completed. [A traffic stop]

 become[s] unlawful if it is prolonged beyond the time reasonably required to complete

 th[e] mission [of the initial stop].” Rodriguez, 135 S. Ct. at 1611. However, the

 Supreme Court has also held that when officers perform a dog sniff on the exterior of

 a subject’s vehicle while that vehicle is lawfully seized for the purpose of a traffic

 violation, the dog sniff “does not rise to the level of a constitutionally cognizable

 infringement.”   Illinois v. Caballes, 543 U.S. 405, 409 (2005).     Taken together

 Rodriguez and Caballes stand for the proposition that an officer may perform a dog

 sniff, even absent reasonable suspicion, if the dog sniff does not prolong the traffic

 stop beyond the time reasonably required to conduct routine tasks associated with a

 traffic stop.

        Here, Trooper Leger’s routine tasks included requesting information

 concerning itinerary, registration checks, and a computer check on Richard’s criminal

 history. Prior to the completion of these routine checks, Trooper Moseley arrived with

 canine Pita, and canine Pita provided probable cause to search Richard’s Buick.


                                           16
Case 2:18-cr-00355-JDC-KK Document 22 Filed 06/05/19 Page 17 of 17 PageID #: 63



 Because officers developed probable cause prior to completing routine tasks

 associated with the traffic stop, officers did not prolong the traffic stop beyond the

 time necessary to complete the routine tasks associated with the traffic stop. For this

 reason, Richard’s motion to suppress should be denied.

                                    CONCLUSION

       Richard’s traffic and equipment infractions justified the initial stop. Richard’s

 answers to questions and his unreasonably suspicious behavior provided Trooper

 Leger with reasonable suspicion to call for canine Pita in order to dispel those

 suspicions. Finally, canine Pita’s alert provided probable cause for the search of the

 Buick. For these reasons, Richard’s motion to suppress should be denied.

       Even if officers failed to develop reasonable suspicion, canine Pita’s alert

 occurred prior to the completion of routine tasks associated with the traffic stop.

 Because canine Pita’s sniff and alert did not prolong the stop beyond the time

 necessary to complete the routine tasks associated with the stop, Richard’s motion to

 suppress should be denied.



                                         Respectfully submitted,

                                         DAVID C. JOSEPH
                                         United States Attorney


                                  By:     s/Robert C. Abendroth
                                         ROBERT C. ABENDROTH, Bar # 32311
                                         Assistant United States Attorney
                                         800 Lafayette Street, Suite 2200
                                         Lafayette, Louisiana 70501-7206
                                         Telephone: 337-262-6618


                                           17
